AO 44M(Rev^ .1/11) Anest Warrant
                                                                    U.S. OiS lRfC 1 COUi^T
                                                                           SffiM
                                        UNITED States DisiSSBf^S^T                                       |lI©IIOWi
                                                                      ■
                                                             for thei '         * u
                                                                                                             JUL 0 9 202®
                                                    District ofNew Hamp§birg ^
                                                                            5                        US MARSHALS SERVICE
                 United States of America
                                 V.
                                                                      Case No. 1;20-CR-06-PB

              CHRISTOPHER 0. GANTWELL



                           Defendant


                                                   ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        CHRISTOPHER 0. GANTWELL                                                               '
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment        ^ Superseding Indictment   □ Information □ Superseding Information □ Complaint
□ Probation Violation Petition   □ Supervised Release Violation Petition □ Violation Notice □ Order of the Court
 This ofifense is briefly described as follows:
   Count 1:18 U.S.C. § 875(b) - Extortionate interstate Communications
   Count 2:18 U.S.C. § 875(c) - Threatening Interstate Communications
   Count 3:18 U.S.C. § 875(d) - Threat to Injure Property or Reputation
   Count 4:18 U.S.C. § 2261A(2)(B) - Cyberstalking




 Date:         07/09/2020
                                                                                        Issuinsj^fficer 's signature

 City and state:       Concord. New Hampshire                                         Mecan Cahtl!. Deputy Clerk
                                                                                          Printed name and title



                                                             Return


           This warrant was received on (date)                     , and the person was arrested on (date)
 at (city and state)


 Date:
                                                                                       Arresting officer's signature



                                                                                            rinted name and title
                                                      UNEXECUTED
                                                  ARRESTED AND IN DOC
 T
